UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 10 Forge Parkway, Franklin, MA (Address of principal executive offices) (Zip code) (508) 553-8850 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of August 13, 2010, 29,108,245 shares of the registrant’s Common Stock. $0.01 par value, were issued and outstanding. 1 ECHO THERAPEUTICS, INC. Quarterly report on Form 10-Q for the period ended June 30, 2010 TABLE OF CONTENTS Item Page PART I FINANCIAL INFORMATION 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for three and six months ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for six months ended June 30, 2010 and 2009 6 Notes to Financial Statements (Unaudited) 8 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 4T. Controls and Procedures 19 PART II OTHER INFORMATION 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 6. Exhibits 19 SIGNATURES 20 EXHIBIT INDEX 21 2 Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Echo Therapeutics, Inc. Consolidated Balance Sheets As of June 30, December 31, ASSETS Unaudited Current Assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Restricted cash Intangible assets, net of accumulated amortization Deposits and other assets - Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents As of June 30, December 31, Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Deferred revenue Current portion ofcapital lease obligation Derivative warrant liability Accruedexpenses and other liabilities Total current liabilities Capital lease obligation, net of current portion Deferred revenue, net of current portion Total liabilities Commitments Stockholders' Equity: Perpetual, Redeemable Preferred Stock: Series B, authorized 40,000 shares, issued and outstanding 146.8955 and 141.2281 shares at June 30, 2010 and December 31, 2009, respectively (preference in liquidation of $1,468,955 at June 30, 2010) 2 2 ConvertiblePreferred Series: Series C, authorized 10,000 shares, issued and outstanding 4,918.1 shares at June 30, 2010 and December 31, 2009 49 49 Common stock, $0.01 par value, authorized 100,000,000 shares, issued and outstanding 29,083,245 and 27,045,792 shares at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Operation Unaudited Three Months Ended June 30, Six Months Ended June 30, Licensing revenue $ Other revenue - - Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Income (Expense): Interest income Interest expense ) (Loss) on extinguishment of debt - ) - ) Gain on extinguishment of financial advisor fee payable - - - Derivatives gain (loss) ) ) Other income (expense), net ) ) Netloss ) Deemed dividend on beneficial conversion of Series A and A-1 Preferred Stock - ) - ) Accretion of dividends on Convertible Preferred Stock - ) - ) In-kind dividends on Perpetual Redeemable Preferred Stock ) - ) - Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows Unaudited Six Months Ended June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation Fair value of common stock issued for charitable contributions — Fair value of common stock and warrants issued for services Fair value of options issued for services — Derivative (gain) loss ) Non-cash gain on extinguishment of financial advisor fee payable ) — Non-cash loss on extinguishment of debt — Non-cash interest expense — Changes in assets and liabilities: Accounts receivable — Prepaid expenses and other current assets ) ) Deposits and other assets — Accounts payable ) ) Deferred revenue ) Accrued expenses and other liabilities ) Net cash (used in) provided by operating activities ) Cash Flows from Investing Activities: Purchase of property and equipment ) — Decrease in restricted cash — Net cash (used in) provided by investing activities ) Cash Flows From Financing Activities: Proceeds from the sale of Series A-2 preferred stock, net of expenses — Proceeds from Senior Secured Note — Payments on Convertible Notes and Warrants — ) Proceeds from the sale of common stock, net of expenses — Principal payments for capital lease obligations ) — Deferred financing costs — ) Dividends paid in cash on Series A, A-1 and A-2 preferred stock — ) Net cash provided by financing activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Echo Therapeutics, Inc Consolidated Statements of Cash Flows Unaudited Six Months ended June 30, Supplemental Disclosure of Cash Flow Information and Non Cash Financing Transactions: Cash paid for interest $ $ Accretion of dividend on Series A, A-1 and A-2 Convertible Preferred Stock $
